FILED
                           NOT FOR PUBLICATION
                                                                             JAN 2 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-35733

              Plaintiff-Appellee,                D.C. Nos.    3:16-cv-01149-HZ
                                                              3:97-cr-00014-HZ-1
 v.

THOMAS WILLIAM CORNELIUS, Jr.,                   MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 6, 2019**
                                Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and WU,*** District Judge.

      Thomas Cornelius, Jr. (Cornelius) appeals the district court’s denial of his




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
request to personally attend a hearing to resolve the motion to vacate his sentence

under 28 U.S.C. § 2255 (§ 2255).

      Section 2255 confers upon district court judges broad and flexible power to

determine the scope of § 2255 proceedings. See Troiano v. United States, 918 F.3d

1082, 1086 (9th Cir. 2019). Resolution of a § 2255 motion occurs in two steps.

First, the district court determines if the sentence is unlawful, and if so, vacates and

sets aside the sentence. See 28 U.S.C. § 2255(b). Second, if the sentence is set

aside, the district court fashions the appropriate remedy by: (1) discharging the

prisoner; (2) resentencing the prisoner; (3) granting a new trial; or (4) correcting

the sentence as appropriate. See United States v. Castro-Verdugo, 750 F.3d 1065,

1070 (9th Cir. 2014) (citing 8 U.S.C. § 2255(b)).

      The record reflects that the district court opted to correct the sentence

through approval of a stipulated amendment to the previously imposed sentence.

Nevertheless, the proceeding at which the stipulation was approved was labeled a

“Re-Sentencing Hearing.” Cornelius argues that Rule 43 of the Federal Rules of

Criminal Procedure mandated his physical presence at the hearing. See Fed. R.




                                           2
Crim. Pro. 43(a)(3) (providing that “the defendant must be present at . . .

sentencing”).1

      In any event, we conclude that to the extent Rule 43 was violated, “there

[was] no reasonable possibility that prejudice resulted from [Cornelius’s] absence.”

United States v. Berger, 473 F.3d 1080, 1094 n.2 (9th Cir. 2007) (citation omitted).

The parties appeared telephonically, and the district court imposed the agreed-upon

sentence. Cornelius was allowed to express his views regarding his absence and

regarding the agreed-upon sentence. On this record, we are confident that

Cornelius’s presence would not have altered the outcome of the proceeding. See

United States v. Arqueta-Ramos, 730 F.3d 1133, 1139 (9th Cir. 2013).

      AFFIRMED.




      1
              Although Cornelius makes a passing reference to a constitutional
violation, he failed to develop the argument in his Opening Brief. In this
circumstance, we decline to address any potential constitutional concerns. See
Am. Freedom Def. Initiative v. King Cty., 904 F.3d 1126, 1129 n.2 (9th Cir. 2018).
                                          3